DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Group I; Claims 1-5, 10-14 and Group II; Claims 6-9 had previously restricted
as set forth in the Office action mailed on 02/05/2022, is hereby withdrawn; see applicant’s remarks; pages 7-13; filed 04/07/2022 and Claims 1-5, 10-14 and Claims 6-9 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
2.           Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independents claims 1, 10, Agee et al US 9,820,209 teaches data routing for OFDM transmission; Agree et al US 9,391,745 teaches multi user transmissions; Shattil US 10,673,758 teaches carrier interferometry networks; Shattil US 7,430,257 teaches multi carrier sub-layer for direct sequence channel and multiple access coding. However, the teaching of the prior art either combined or alone fails to teach classifying all subcarriers constituting the radio channel into a data subcarrier group and a jamming subcarrier group having different phase ranges, based on a first reference subcarrier selected based on channel information of the estimated radio channel and a first reference value; generating at least one data symbol by allocating the data signal to subcarriers of the data subcarrier group; generating at least one jamming symbol by allocating the jamming signal to subcarriers of the jamming subcarrier group; generating a first control symbol to which a first control signal is mapped, the first control signal including the first reference value; and transmitting the at least one data symbol, the at least one jamming symbol, and the first control symbol to the second communication node, wherein the first reference value is used to classify the all subcarriers into the data subcarrier group and the jamming subcarrier group having the phase different phase ranges at the second communication node.
Dependent claims 2-5, 11-14 are allowable for the same reason.
As to independents claim 6, Agee et al US 9,820,209 teaches data routing for OFDM transmission; Agree et al US 9,391,745 teaches multi user transmissions; Shattil US 10,673,758 teaches carrier interferometry networks; Shattil US 7,430,257 teaches multi carrier sub-layer for direct sequence channel and multiple access coding. However, the teaching of the prior art either combined or alone fails to teach receiving a first control symbol including a first reference value from the second communication node; receiving a plurality of symbols from the second communication node through the radio channel; obtaining the first reference value from the first control symbol; classifying all subcarriers constituting the radio channel into a data subcarrier group and a 3jamming subcarrier group having different phase ranges based on the first reference value and a first reference subcarrier selected based on channel information of the radio channel; and obtaining the data signal by decoding symbols received through the data subcarrier group among the plurality of symbols.
Dependent claims 7-9 are allowable for the same reason.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649